Citation Nr: 1310917	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  04-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, on brokerage for the RO in Atlanta, Georgia.  

The case was remanded several times, most recently in August 2012, because the appellant submitted new evidence and did not waive RO consideration of the evidence.  As the evidence was reviewed by the Agency of Original Jurisdiction (AOJ) and a supplemental statement of the case was issued in January 2013, the Board finds that there has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a lumbar spine disorder that is related to service.

2.  The appellant's scoliosis is a congenital defect and no additional disability due to disease or injury was superimposed upon this defect during the appellant's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Appropriate notice was provided in October 2002 and March 2007 letters.  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's available service treatment records are in the file.  In response to previous remand orders, several attempts were made to obtain the appellant's complete service treatment records.  A March 2010 memorandum noted that several attempts were made for treatment records from the Department of the Navy.  They responded that the records were probably stored at the National Personnel Records Center.  VA has obtained the records from the appellant's National Personnel Records Center.  Thus, the Board finds that VA has satisfied its duty to assist and complied with the Board's remand orders.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a September 2010 VA examination.  For the reasons discussed below, the Board finds the September 2010 VA examination was inadequate in regard to the appellant's scoliosis.  A Veterans Health Administration (VHA) medical opinion was obtained in February 2012 and an addendum VHA opinion was obtained in April 2012.  These opinions were rendered by a medical professional.  The physician obtained an accurate history.  The claims file was reviewed.  The physician laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the VHA opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be grated, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

III.  Analysis

The appellant contends that he is entitled to service connection for a lumbar spine disorder.  For the reasons that follow, the Board concludes that service connection is not warranted.

A September 2010 VA examination report reflects that X-rays showed the appellant had scoliosis of the lumbosacral spine and some evidence of degenerative joint disease at L2 and L3.  Thus, the appellant has a lumbar spine disorder.

A December 1982 enlistment examination report reflects that the appellant's spine was normal.  No spine conditions were noted.  In a December 1982 report of medical history, the appellant denied having had recurrent back pain.  A January 1984 service treatment record noted that a physical examination was performed in January 1984 which was unremarkable with the exception of malposed and radiographically evidence impacted teeth.  The January 1984 service physical report reflects that the appellant denied a history of arthritis, muscular disease, bone problems or broken bones.  On examination, his back was grossly intact with costovertebral angel tenderness.  A January 1984 chest X-ray report reflects that: "incidentally noted is a thoracic scoliosis: bones and soft tissues are otherwise normal."  A discharge examination report has not been associated with the claims file.  The available service treatment records do not reflect that the appellant had any back injuries or complaints in service.  

In a January 2003 statement, the appellant's wife stated that the appellant had suffered with scoliosis since he was in the military.  She stated that during the time he was in the military, he would complain about working on the decks and knew this attributed to his back pain.  The appellant's wife stated that the appellant visited the doctor on several occasions because of intense back pain following his discharge form service.  She stated that the appellant has had continuous problems with his back.  The appellant's wife is competent to state that she observed the appellant complaining of back pain.  Although the available service treatment records do not indicate the appellant sought treatment for back pain, the Board finds the appellant's wife's statements to be credible, as the appellant's service treatment records are incomplete and her statements are consistent with the appellant's statements.

A November 2002 private treatment record reflects that the appellant had been treated at the facility for chronic back pain since 1999.  The private treatment records reflect diagnoses of scoliosis, and degenerative spine disease.  See November 2002 private treatment record.  An October 2002 private treatment record reflects that the appellant reported having chronic low back pain for 18 to 20 years.  

A March 2006 letter from a private chiropractor reflects that the appellant was seen by the office for lower back pain and sacroiliac pain in January 2005, October 2005, and January 2006.  A September 1998 private treatment record reflects that the appellant complained of low back pain and had a diagnosis of scoliosis.

The appellant's spine was evaluated at a VA examination in September 2010.  The appellant reported that he was a Boatswain's mate in the Navy.  After leaving service, he joined the postal service and currently worked as a mail handler.  He reported that he saw a chiropractor on a necessary basis and would normally see this doctor 2 or 3 times a year.  The appellant stated that while he was in the military, he did complain of his back pain and was seen several times for it.  He stated that eventually he was X-rayed and was told that he had a scoliosis and it was probably congenital in origin.  Following release from the military, he stated that he continued to have his back pain.  

On examination in September 2010, X-rays of the lumbosacral spine revealed the evidence of scoliosis that was judged at 30 degrees.  The examiner noted that the scoliosis was associated with rotation of the spine, indicating that this was not merely postural, but it was structural.  It was noted that around the curve, centered at about L2 and L3, there was also some evidence of degenerative joint disease.  At the lumbosacral level, where most back pain occurred, there was minimal or no evidence of degenerative joint disease.  The VA examiner's impression was that the appellant had structural scoliosis, indicating that this was a pre-existing condition.  He had back pain relative to it and this was not unexpected or inexplicable.  The VA examiner stated that it was probable that during his military career, the situation was aggravated, leading to pain.  However, since the military, he had worked for 23 years in the postal service and stated that although he had pain, he could handle it.  

The September 2010 VA examiner stated that the diagnosis was structural scoliosis with associated degenerative joint disease.  The examiner stated that there was evidence that the situation was aggravated while he was in the military; however, since leaving the military, although he continues to have back pain, the examiner opined that the back pain was due to pre-existing scoliosis.  Hence, he opined that his current low back condition was not caused by or permanently aggravated by his military service.  As the September 2010 VA examiner's conclusion and rationale for the opinion that the appellant's low back condition was not caused or permanently aggravated by military service is unclear, the Board finds that the opinion is inadequate and therefore lacks probative value.  

A February 2012 Veterans Health Administration (VHA) opinion reflects that the appellant's scoliosis is congenital in nature.  This was determined by the description, severity and location of the scoliosis.  The VA physician noted that congenital scoliosis is the most common form of scoliosis.  The physician stated that the prognosis was determined by the severity of the curve and would not be due to the military service.  He also stated that this congenital scoliosis would not be permanently affected by the military service and the normal progression would not be influenced by the military service.  He stated that although the records did not show an earlier diagnosis, it was more likely than not that the scoliosis was present prior to the military service.  He saw no evidence that the scoliosis was aggravated or increased during military service.  The VA physician noted that his answers were based on the record's review as well as his experience as an orthopedic surgeon.  In an April 2012 addendum, the VA physician stated that the condition of scoliosis was that of a congenital defect.  The VA examiner stated that he scoliosis is congenital and is not subject to superimposed disease or injury during the military service.  As the VA physician based his opinions on a review of the claims file, including the appellant's service treatment records, and provided a rationale for the opinions, the Board finds the opinions to be probative.

A July 2012 opinion from a private chiropractor reflects that the appellant reported having back pain since his time in the Navy.  The appellant reported that his position as a Navy Seaman had duties that included pulling, lifting, painting, bending, shipboard firefighting, preventative maintenance of equipment, transferring supplies from ship to sea, standing security watches, etc.  All of the duties required some sort of lower back exertion.  The appellant stated that was when he first complained of back pain and was X-rayed by a Navy doctor.  He reported that this was the first time he saw that he had scoliosis.  The chiropractor stated that it was difficult to tell if the appellant's scoliosis was aggravated by his duties with the Navy because the chiropractor could not compare his X-ray films taken back in the 1980s to the ones taken in 2001.  The chiropractor stated that it was his professional opinion that for most back problems that involve even a slight scoliosis, be it congenital or acquired, the duties of a Navy Seaman will aggravate and potentially worsen a condition.  The chiropractor stated that the moment a doctor sees a severe scoliosis of thirty or more degrees, the appellant must refrain from any difficult lifting, bending, or standing too long.  These were just some of his duties.  The chiropractor concluded that "[t]herefore it is my professional opinion that his duties as a Navy Seaman potentially made his condition worse during his service."  

Based on the evidence above, the Board finds that the appellant's scoliosis is a congenital condition.  In the April 2012 VHA addendum opinion, the VA physician specifically found  that the scoliosis was a congenital defect.  As noted above, congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. § 3.303, 4.9 (2012).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)).   

According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating.  Id.

As discussed above, the Board finds the April 2012 VHA opinion to be probative.  The VA examiner specifically found that the appellant's scoliosis was a congenital defect.  As such, it is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.

The Board finds that the evidence is against a finding that the appellant injured his back in service.  The appellant has not reported any specific injuries in service.  The available service treatment records do not reflect that the appellant was treated for any back problems in service.  Although the appellant and his wife reported that he had pain in service, and the Board finds their statements to be competent and credible, they have not reported that he had any in-service back injuries.  The April 2012 VHA opinion reflects that the appellant's scoliosis was not subject to superimposed disease or injury during the military service.  Although in the July 2012 opinion, the chiropractor concluded that the appellant's duties as a Navy Seaman "potentially" made his condition worse during his service, the chiropractor did not find that the appellant had a specific injury in service that caused additional disability.  The chiropractor's opinion was also equivocal as he stated that the duties "potentially" made the appellant's condition worse, and did not definitively state that the duties made the condition worse.  Consequently, the opinion does not constitute probative evidence in support of the claim.  Based on the evidence of record, the Board finds that the appellant's scoliosis, which was noted in service, was a congenital defect which was not subject to superimposed disease or injury during service that resulted in increased disability.

The September 2010 VA examiner found that the appellant also had degenerative joint disease.  The examiner stated that the diagnosis was structural scoliosis with associated degenerative joint disease.  The examiner stated that although the appellant continued to have back pain since leaving the military, in his opinion, the back pain was due to the pre-existing scoliosis.  The Board has therefore also considered whether the appellant is entitled to service connection for degenerative joint disease of the spine.  The Board finds that a preponderance of the evidence is against a finding that the degenerative joint disease is related to service.  The appellant's service treatment records are silent for any diagnoses of degenerative joint disease.  The January 1984 chest X-ray showed that the appellant had thoracic scoliosis, but otherwise bones and soft tissues were normal.  The earliest diagnosis indicating the appellant might have degenerative joint disease of the spine is the private treatment record from November 2002 noting the appellant had scoliosis and "degenerative spine disease."  

The appellant has stated that he has had back pain since service.  As noted above, the Board finds the appellant's statements to be competent and credible.  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Arthritis is a chronic condition.  See 38 C.F.R. § 3.307, 3.309.  However, the September 2012 VA examiner specifically found that the appellant's pain was due to his scoliosis.  The VA examiner noted that at the lumbosacral level, where most back pain occurs, there was minimal or no evidence of degenerative joint disease.  The VA examiner was a VA physician with experience diagnosing back conditions.  As the examiner provided a rationale for his opinion that the appellant's back pain was due to his scoliosis, the Board finds the VA physician's statements to be adequate and thus probative in this regard.  Thus, the evidence is against a finding that the appellant had continuous symptoms of pain due to degenerative joint disease since his discharge from service.   

The appellant has contended that he has a back disability is related to service.  Although a lay person may be competent to report the etiology of a disability, degenerative joint disease and scoliosis are not the type of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of disorders which are typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by the opinions of the VA physicians of record, who have education, training, and experience in evaluating the etiology of a back disability.  

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a lumbar spine disorder.  The appellant has been diagnosed with scoliosis and degenerative joint disease.  However, as discussed above, the Board finds that the appellant's scoliosis is a congenital defect which was not subject to a superimposed disease or injury during service that resulted in increased disability.  Although the appellant has also been diagnosed with degenerative joint disease, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a finding that the degenerative joint disease is related to the appellant's service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


